
	
		II
		110th CONGRESS
		1st Session
		S. 2376
		IN THE SENATE OF THE UNITED STATES
		
			November 16, 2007
			Mr. Durbin (for himself
			 and Mr. Burr) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To establish a demonstration project to provide for
		  patient-centered medical homes to improve the effectiveness and efficiency in
		  providing medical assistance under the Medicaid program and child health
		  assistance under the State Children’s Health Insurance
		  Program.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Medical Homes Act of
			 2007.
		2.FindingsCongress finds the following:
			(1)Medical homes
			 provide patient-centered care, leading to better health outcomes and greater
			 patient satisfaction. A growing body of research supports the need to involve
			 patients and their families in their own health care decisions, to better
			 inform them of their treatment options, and to improve their access to
			 information.
			(2)Medical homes
			 help patients better manage chronic diseases and maintain basic preventive
			 care, resulting in better health outcomes than those who lack medical homes. An
			 investigation of the Chronic Care Model discovered that the medical home
			 reduced the risk of cardiovascular disease in diabetes patients, helped
			 congestive heart failure patients become more knowledgeable and stay on
			 recommended therapy, and increased the likelihood that asthma and diabetes
			 patients would receive appropriate therapy.
			(3)Medical homes
			 also reduce disparities in access to care. A survey conducted by the
			 Commonwealth Fund found that 74 percent of adults with a medical home have
			 reliable access to the care they need, compared with only 52 percent of adults
			 with a regular provider that is not a medical home and 38 percent of adults
			 without any regular source of care or provider.
			(4)Medical homes
			 reduce racial and ethnic differences in access to medical care. Three-fourths
			 of Caucasians, African Americans, and Hispanics with medical homes report
			 getting care when they need it in a medical home.
			(5)Medical homes
			 reduce duplicative health services and inappropriate emergency room use. In
			 1998, North Carolina launched the Community Care of North Carolina (CCNC)
			 program, which employs the medical home concept. Today CCNC includes 14
			 networks, that include all Federally qualified health centers in the State,
			 covering 740,000 recipients across the entire State. An analysis conducted by
			 Mercer Human Resources Consulting Group found that CCNC resulted in
			 $244,000,000 in savings to the Medicaid program in 2004, with similar results
			 in 2005 and 2006.
			(6)Health
			 information technology is a crucial foundation for medical homes. While many
			 doctor’s offices use electronic health records for billing or other
			 administrative functions, few practices utilize health information technology
			 systematically to measure and improve the quality of care they provide. For
			 example, electronic health records can generate reports to ensure that all
			 patients with chronic conditions receive recommended tests and are on target to
			 meet their treatment goals. Computerized ordering systems, particularly with
			 decision-support tools, can prevent medical and medication errors, while e-mail
			 and interactive Internet websites can facilitate communication between patients
			 and providers and patient education.
			3.Medicaid and
			 SCHIP demonstration project to support patient-centered primary care
			(a)DefinitionsIn
			 this section:
				(1)Care management
			 modelThe term care management model means a model
			 that—
					(A)uses health
			 information technology and other innovations such as the chronic care model, to
			 improve the management and coordination of care provided to patients;
					(B)is centered on
			 the relationship between a patient and their personal primary care
			 provider;
					(C)seeks guidance
			 from—
						(i)a steering
			 committee; and
						(ii)a medical
			 management committee; and
						(D)has established,
			 where practicable, effective referral relationships between the primary care
			 provider and the major medical specialties and ancillary services in the
			 region.
					(2)Health
			 centerThe term health center has the meaning given
			 that term in section 330(a) of the Public Health Service Act (42 U.S.C.
			 254b(a)).
				(3)MedicaidThe
			 term Medicaid means the program for medical assistance established
			 under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.).
				(4)Medical
			 management committeeThe term medical management
			 committee means a group of local practitioners that—
					(A)reviews
			 evidence-based practice guidelines;
					(B)selects targeted
			 diseases and care processes that address health conditions of the community (as
			 identified in the National or State health assessment or as outlined in
			 Healthy People 2010, or any subsequent similar report (as
			 determined by the Secretary));
					(C)defines programs
			 to target diseases and care processes;
					(D)establishes
			 standards and measures for patient-centered medical homes, taking into account
			 nationally-developed standards and measures; and
					(E)makes the
			 determination described in subparagraph (A)(iii) of paragraph (5), taking into
			 account the considerations under subparagraph (B) of such paragraph.
					(5)Patient-Centered
			 medical home
					(A)In
			 generalThe term patient-centered medical home means
			 a physician-directed practice or a health center that—
						(i)incorporates the
			 attributes of the care management model described in paragraph (1);
						(ii)voluntarily
			 participates in an independent evaluation process whereby primary care
			 providers submit information to the medical management committee of the
			 relevant network;
						(iii)the medical
			 management committee determines has the capability to achieve improvements in
			 the management and coordination of care for targeted beneficiaries (as defined
			 by Statewide quality improvement standards and outcomes); and
						(iv)meets the
			 requirements imposed on a covered entity for purposes of applying part C of
			 title XI of the Public Health Service Act (42 U.S.C. 300b–1 et seq.) and all
			 regulatory provisions promulgated thereunder, including regulations (relating
			 to privacy) adopted pursuant to the authority of the Secretary under section
			 264(c) of the Health Insurance Portability and Accountability Act of 1996 (42
			 U.S.C. 1320d–2 note).
						(B)ConsiderationsIn
			 making the determination under subparagraph (A)(iii), the medical management
			 committee shall consider the following:
						(i)Access and
			 communication with patientsWhether the practice or health center
			 applies both standards for access to care for and standards for communication
			 with targeted beneficiaries who receive care through the practice or health
			 center.
						(ii)Managing
			 patient information and using information management to support patient
			 careWhether the practice or health center has readily
			 accessible, clinically useful information on such beneficiaries that enables
			 the practice or health center to comprehensively and systematically treat such
			 beneficiaries.
						(iii)Managing and
			 coordinating care according to individual needsWhether the
			 practice or health center—
							(I)maintains
			 continuous relationships with such beneficiaries by implementing evidence-based
			 guidelines and applying such guidelines to the identified needs of individual
			 beneficiaries over time and with the intensity needed by such
			 beneficiaries;
							(II)assists in the
			 early identification of health care needs;
							(III)provides
			 ongoing primary care; and
							(IV)coordinates with
			 a broad range of other specialty, ancillary, and related services.
							(iv)Providing
			 ongoing assistance and encouragement in patient
			 self-managementWhether the practice or health center—
							(I)collaborates with
			 targeted beneficiaries who receive care through the practice or health center
			 to pursue their goals for optimal achievable health;
							(II)assesses
			 patient-specific barriers; and
							(III)conducts
			 activities to support patient self-management.
							(v)Resources to
			 manage careWhether the practice or health center has in place
			 the resources and processes necessary to achieve improvements in the management
			 and coordination of care for targeted beneficiaries who receive care through
			 the practice or health center.
						(vi)Monitoring
			 performanceWhether the practice or health center—
							(I)monitors its
			 clinical process and performance (including process and outcome measures) in
			 meeting the applicable standards under paragraph (4)(D); and
							(II)provides
			 information in a form and manner specified by the steering committee and
			 medical management committee with respect to such process and
			 performance.
							(6)Personal
			 primary care providerThe term personal primary care
			 provider means—
					(A)a physician,
			 nurse practitioner, or other qualified health care provider (as determined by
			 the Secretary), who—
						(i)practices in a
			 patient-centered medical home; and
						(ii)has been trained
			 to provide first contact, continuous, and comprehensive care for the whole
			 person, not limited to a specific disease condition or organ system, including
			 care for all types of health conditions (such as acute care, chronic care, and
			 preventive services); or
						(B)a health center
			 that—
						(i)is
			 a patient-centered medical home; and
						(ii)has providers on
			 staff that have received the training described in subparagraph (A)(ii).
						(7)Primary care
			 case management services; primary care case managerThe terms
			 primary care case management services and primary care case
			 manager have the meaning given those terms in section 1905(t) of the
			 Social Security Act (42 U.S.C. 1396d(t)).
				(8)ProjectThe
			 term project means the demonstration project established under
			 this section.
				(9)SCHIPThe
			 term SCHIP means the State Children's Health Insurance Program
			 established under title XXI of the Social Security Act (42 U.S.C. 1396aa et
			 seq.).
				(10)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
				(11)Steering
			 committeeThe term steering committee means a local
			 management group comprised of collaborating local health care practitioners or
			 a local not-for-profit network of health care practitioners—
					(A)that implements
			 State-level initiatives;
					(B)that develops
			 local improvement initiatives;
					(C)whose mission is
			 to—
						(i)investigate
			 questions related to community-based practice; and
						(ii)improve the
			 quality of primary care; and
						(D)whose
			 membership—
						(i)represents the
			 health care delivery system of the community it serves; and
						(ii)includes
			 physicians (with an emphasis on primary care physicians) and 1 representative
			 from each part of the collaborative or network (such as a representative from a
			 health center, a representative from the health department, a representative
			 from social services, and a representative from each public and private
			 hospital in the collaborative or the network).
						(12)Targeted
			 beneficiary
					(A)In
			 generalThe term targeted beneficiary means an
			 individual who is eligible for benefits under a State plan under Medicaid or a
			 State child health plan under SCHIP.
					(B)Participation
			 in patient-centered medical homeIndividuals who are eligible for
			 benefits under Medicaid or SCHIP in a State selected to participate in the
			 project shall receive care through a patient-centered medical home when
			 available.
					(C)Ensuring
			 choiceIn the case of such an individual who receives care
			 through a patient-centered medical home, the individual shall receive guidance
			 from their personal primary care provider on appropriate referrals to other
			 health care professionals in the context of shared decisionmaking.
					(b)EstablishmentThe Secretary shall establish a
			 demonstration project under Medicaid and SCHIP for the implementation of a
			 patient-centered medical home program that meets the requirements of subsection
			 (d) to improve the effectiveness and efficiency in providing medical assistance
			 under Medicaid and child health assistance under SCHIP to an estimated 500,000
			 to 1,000,000 targeted beneficiaries.
			(c)Project
			 Design
				(1)DurationThe
			 project shall be conducted for a 3-year period, beginning not later than
			 October 1, 2009.
				(2)Sites
					(A)In
			 generalThe project shall be conducted in 8 States—
						(i)four of which
			 already provide medical assistance under Medicaid for primary care case
			 management services as of the date of enactment of this Act; and
						(ii)four of which do
			 not provide such medical assistance.
						(B)ApplicationA
			 State seeking to participate in the project shall submit an application to the
			 Secretary at such time, in such manner, and containing such information as the
			 Secretary may require.
					(C)SelectionIn
			 selecting States to participate in the project, the Secretary shall ensure that
			 urban, rural, and underserved areas are served by the project.
					(3)Grants and
			 payments
					(A)Development
			 grants
						(i)First year
			 development grantsThe Secretary shall award development grants
			 to States participating in the project during the first year the project is
			 conducted. Grants awarded under this clause shall be used by a participating
			 State to—
							(I)assist with the
			 development of steering committees, medical management committees, and local
			 networks of health care providers; and
							(II)facilitate
			 coordination with local communities to be better prepared and positioned to
			 understand and meet the needs of the communities served by patient-centered
			 medical homes.
							(ii)Second year
			 fundingThe Secretary shall award additional grant funds to
			 States that received a development grant under clause (i) during the second
			 year the project is conducted if the Secretary determines such funds are
			 necessary to ensure continued participation in the project by the State. Grant
			 funds awarded under this clause shall be used by a participating State to
			 assist in making the payments described in paragraph (B). To the extent a State
			 uses such grant funds for such purpose, no matching payment may be made to the
			 State for the payments made with such funds under section 1903(a) or 2105(a) of
			 the Social Security Act (42 U.S.C. 1396b(a); 1397ee(a)).
						(B)Additional
			 payments to personal primary care providers and steering committees
						(i)Payments to
			 personal primary care providers
							(I)In
			 generalSubject to subsection (d)(6)(B), a State participating in
			 the project shall pay a personal primary care provider not less than $2.50 per
			 month per targeted beneficiary assigned to the personal primary care provider,
			 regardless of whether the provider saw the targeted beneficiary that
			 month.
							(II)Federal
			 matching paymentSubject to subparagraph (A)(ii), amounts paid to
			 a personal primary care provider under subclause (I) shall be considered
			 medical assistance or child health assistance for purposes of section 1903(a)
			 or 2105(a), respectively, of the Social Security Act (42 U.S.C. 1396b(a);
			 1397ee(a)).
							(III)Patient
			 populationIn determining the amount of payment to a personal
			 primary care provider per month with respect to targeted beneficiaries under
			 this clause, a State participating in the project shall take into account the
			 care needs of such targeted beneficiaries.
							(ii)Payments to
			 steering committees
							(I)In
			 generalSubject to subsection (d)(6)(B), a State participating in
			 the project shall pay a steering committee not less than $2.50 per targeted
			 beneficiary per month.
							(II)Federal
			 matching paymentSubject to subparagraph (A)(ii), amounts paid to
			 a steering committee under subclause (I) shall be considered medical assistance
			 or child health assistance for purposes of section 1903(a) or 2105(a),
			 respectively, of the Social Security Act (42 U.S.C. 1396b(a);
			 1397ee(a)).
							(III)Use of
			 fundsAmounts paid to a steering committee under subclause (I)
			 shall be used to purchase health information technology, pay primary care case
			 managers, support network initiatives, and for such other uses as the steering
			 committee determines appropriate.
							(4)Technical
			 assistanceThe Secretary shall make available technical
			 assistance to States, physician practices, and health centers participating in
			 the project during the duration of the project.
				(5)Best practices
			 informationThe Secretary shall collect and make available to
			 States participating in the project information on best practices for
			 patient-centered medical homes.
				(d)Patient-Centered
			 medical home program
				(1)In
			 generalFor purposes of this section, a patient-centered medical
			 home program meets the requirements of this subsection if, under such program,
			 targeted beneficiaries designate a personal primary care provider in a
			 patient-centered medical home as their source of first contact, comprehensive,
			 and coordinated care for the whole person.
				(2)Elements
					(A)Mandatory
			 elements
						(i)In
			 generalSuch program shall include the following elements:
							(I)A steering
			 committee.
							(II)A medical
			 management committee.
							(III)A network of
			 physician practices and health centers that have volunteered to participate as
			 patient-centered medical homes to provide high-quality care, focusing on
			 preventive care, at the appropriate time and place in a cost-effective
			 manner.
							(IV)Hospitals and
			 local public health departments that will work in cooperation with the network
			 of patient-centered medical homes to coordinate and provide health care.
							(V)Primary care case
			 managers to assist with care coordination.
							(VI)Health
			 information technology to facilitate the provision and coordination of health
			 care by network participants.
							(ii)Multiple
			 locations in the StateIn the case where a State operates a
			 patient-centered medical home program in 2 or more areas in the State, the
			 program in each of those areas shall include the elements described in clause
			 (i).
						(B)Optional
			 elementsSuch program may include a non-profit organization
			 that—
						(i)includes a
			 steering committee and a medical management committee; and
						(ii)manages the
			 payments to steering committees described in subsection (c)(3)(B)(ii).
						(3)GoalsSuch
			 program shall be designed—
					(A)to
			 increase—
						(i)cost efficiencies
			 of health care delivery;
						(ii)access to
			 appropriate health care services, especially wellness and prevention care, at
			 times convenient for patients;
						(iii)patient
			 satisfaction;
						(iv)communication
			 among primary care providers, hospitals, and other health care
			 providers;
						(v)school
			 attendance; and
						(vi)the quality of
			 health care services (as determined by the relevant steering committee and
			 medical management committee, taking into account nationally-developed
			 standards and measures); and
						(B)to
			 decrease—
						(i)inappropriate
			 emergency room utilization, which can be accomplished through initiatives, such
			 as expanded hours of care throughout the program network;
						(ii)avoidable
			 hospitalizations; and
						(iii)duplication of
			 health care services provided.
						(4)PaymentUnder
			 the program, payment shall be provided to personal primary care providers and
			 steering committees (in accordance with subsection (c)(3)(B)).
				(5)NotificationThe
			 State shall notify individuals enrolled in Medicaid or SCHIP about—
					(A)the
			 patient-centered medical home program;
					(B)the providers
			 participating in such program; and
					(C)the benefits of
			 such program.
					(6)Treatment of
			 states with a managed care contract
					(A)In
			 generalIn the case where a State contracts with a private entity
			 to manage parts of the State Medicaid program, the State shall—
						(i)ensure that the
			 private entity follows the care management model; and
						(ii)establish a
			 medical management committee and a steering committee in the community.
						(B)Adjustment of
			 payment amountsThe State may adjust the amount of payments made
			 under (c)(3)(B), taking into consideration the management role carried out by
			 the private entity described in subparagraph (A) and the cost effectiveness
			 provided by such entity in certain areas, such as health information
			 technology.
					(e)Evaluation and
			 project report
				(1)In
			 general
					(A)EvaluationThe
			 Secretary, in consultation with appropriate health care professional
			 associations, shall evaluate the project in order to determine the
			 effectiveness of patient-centered medical homes in terms of quality
			 improvement, patient and provider satisfaction, and the improvement of health
			 outcomes.
					(B)Project
			 reportNot later than 12 months after completion of the project,
			 the Secretary shall submit to Congress a report on the project containing the
			 results of the evaluation conducted under subparagraph (A). Such report shall
			 include—
						(i)an
			 assessment of the differences, if any, between the quality of the care provided
			 through the patient-centered medical home program conducted under the project
			 in the States that provide medical assistance for primary care case management
			 services and those that do not;
						(ii)an
			 assessment of quality improvements and clinical outcomes as a result of such
			 program;
						(iii)estimates of
			 cost savings resulting from such program; and
						(iv)recommendations
			 for such legislation and administrative action as the Secretary determines to
			 be appropriate.
						(2)Sense of the
			 senateIt is the sense of the Senate that, during the next
			 authorization of SCHIP, titles XIX and XXI of the Social Security Act (42
			 U.S.C. 1396 et seq.; 1397aa et seq.) should be amended, based on the results of
			 the evaluation and report under paragraph (1), to establish a patient-centered
			 medical home program under such titles on a permanent basis.
				(f)Waiver
				(1)In
			 generalSubject to paragraph (2), the Secretary shall waive
			 compliance with such requirements of titles XI, XIX, and XXI of the Social
			 Security Act (42 U.S.C. 1301 et seq.; 1396 et seq.; 1397aa et seq.) to the
			 extent and for the period the Secretary finds necessary to conduct the
			 project.
				(2)LimitationIn
			 no case shall the Secretary waive compliance with the requirements of
			 subsections (a)(10)(A), (a)(15), and (bb) of section 1902 of the Social
			 Security Act (42 U.S.C. 1396a) under paragraph (1), to the extent that such
			 requirements require the provision of, and reimbursement for services described
			 in section 1905(a)(2)(C) of such Act (42 U.S.C. 1396d(a)(2)(C)).
				
